DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 7/24/17 was considered by the examiner.
Allowable Subject Matter
Claims 1-4, 6-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches a conducting thin film having the features of the claim including:
wherein the electricity conducting adhesive comprises a plurality of micron-sized electricity conducting particles and a plurality of nano-sized electricity conducting particles, and when the electricity conducting adhesive is melted, a size of the plurality of nano-sized electricity conducting particles maintain in nano-scale, and the plurality of micron-sized electricity conducting particles are not melted together with the plurality of nano-sized electricity conducting particles.	Independent claims 13 and 20 recite similar features and is allowable for the same reasons.  The dependent claims 2-4, 6-12, 14, 16-19, and 21-22 are allowable based on their dependency from allowable claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694